Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                 FILED
                                                              Jul 16 2012, 9:12 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                            CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
collateral estoppel, or the law of the case.                              tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

P. STEPHEN MILLER                                    GREGORY F. ZOELLER
Fort Wayne, Indiana                                  Attorney General of Indiana

                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TIMOTHY LEON JESTER,                                 )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 02A05-1112-CR-701
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN CIRCUIT COURT
                           The Honorable Thomas J. Felts, Judge
                             Cause No. 02C01-1107-FC-208



                                           July 16, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
      Timothy Leon Jester (“Jester”) appeals his conviction for operating a vehicle after

a lifetime suspension,1 a Class C felony, and argues that the State failed to present

sufficient evidence to support his conviction because the evidence did not establish that

Jester’s driving privileges were actually suspended for life on June 1, 2011, the date of

the offense. We agree. “[I]n cases where a defendant is charged with a Class C felony

under Indiana Code [section] 9-30-10-17, proof of a prior conviction of being an habitual

traffic violator with a license suspended for life, together with proof that the defendant

was driving the vehicle, is sufficient to sustain a conviction. Pierce v. State, 737 N.E.2d

1211, 1214 (Ind. Ct. App. 2000) (emphasis added), trans. denied. The prior conviction

may be proven by Bureau of Motor Vehicles (“BMV”) records pursuant to Indiana Code

section 9-30-3-15, provided the State properly ties the BMV record to the defendant. Id.

Here, the State alleged that Jester committed the charged offense on June 1, 2011.

However, there was no showing that Jester’s driving privileges were actually suspended

for life on the date of the offense or that he had a prior conviction of being a habitual

traffic violator with a lifetime suspension on that date; instead, the BMV record admitted

into evidence at trial merely showed that he had a lifetime suspension as of June 30,

2011. We therefore conclude that insufficient evidence was presented to prove that Jester

committed the offense of operating a vehicle after a lifetime suspension on June 1, 2011.

      Reversed.

BAKER, J., and BROWN, J., concur.


      1
          See Ind. Code § 9-30-10-17.


                                            2